PER CURIAM.
Respondent Edward Edwards seeks review of a judgment of the Board of Governors of The Florida Bar finding him guilty of unprofessional conduct and ordering his disbarment.
The factual and procedural situation giving rise to the judgment of the Board of Governors is delineated in detail in The State of Florida ex rel. Florida Bar v. Calhoon, Fla., 102 So.2d 604. Our comments and findings in that opinion are equally applicable to the contentions of the respondent Edwards.
On the authority of our opinion in the Calhoon case it is, therefore, ordered that the judgment of the Board of Governors of The Florida Bar be and the same is hereby affirmed and the name of the respondent Edward Edwards is hereby stricken from the rolls of The Florida Bar.
It is so ordered.
TERRELL, C. J., and THOMAS, ROBERTS, DREW and THORNAL, JJ, concur.